      Case 2:20-cv-02099-TLN-AC Document 18 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    GAVIN MEHL,                                      No. 2:20-cv-02099-TLN-AC
12                         Plaintiff,
13           v.                                        ORDER
14    ZIP CAPITAL GROUP, LLC,
15                         Defendant.
16

17          Plaintiff Gavin Mehl (“Plaintiff”), proceeding pro se, filed the above-entitled action. The

18   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

19   Local Rule 302(c)(21).

20          On February 11, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 17.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28

27   U.S.C. § 636(b)(1).

28   ///
                                                       1
      Case 2:20-cv-02099-TLN-AC Document 18 Filed 03/22/21 Page 2 of 2


 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3   Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed February 11, 2021 (ECF No. 17), are

 5   ADOPTED IN FULL;

 6          2. Defendant’s Motion (ECF No. 15) is GRANTED IN PART and DENIED IN PART as

 7   follows:

 8                  a. GRANTED to the extent it seeks to set aside default, and

 9                  b. DENIED as improperly filed, without prejudice to refiling in compliance with

10                  the Local Rules, to the extent it seeks dismissal and a stay;

11          3. Plaintiff’s Motion for Default Judgment (ECF No. 13) is DENIED as moot; and

12          4. Defendant is ordered to file an answer to the Complaint, or other responsive

13   pleading, within 14 days of the electronic filing of this Order.

14          IT IS SO ORDERED.

15   DATED: March 19, 2021

16

17

18                                               Troy L. Nunley
                                                 United States District Judge
19

20
21

22

23

24

25

26
27

28
                                                        2
